DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 25 August 2022 for the application filed 18 September 2019. Claims 1-20 are pending (Claims 1-3, 7, 11, and 20 were withdrawn without traverse in the reply filed 15 April 2022).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/025075, filed 28 March 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (NO20170513, filed 29 March 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 8-10, 12-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FULLER et al. (US PGPub 2011/0054050 A1) in view of GREENBERG et al. (WO 01/97950 A1).
Regarding Claim 4, FULLER discloses a process for making an ion exchange membrane wherein a block copolymer comprising at least one hydrophobic polymer segment and one ionic polymer segment (i.e., a curable matrix; p0026) is dissolved/dispersed in a solvent (i.e., a liquid) to form a resin mixture (i.e., step (a), providing a mixture comprising at least one liquid pocket inside a curable matrix); the resin mixture is formed into a film layer and placed between two electrodes whereupon an electric field is applied (i.e.,step (b), subjecting said mixture to a first… voltage; p0004, p0091). The resultant formed membrane exhibits bicontinuous morphology (p0005) having a continuous network of ionic conductive channels with high localized concentrations of proton conducting groups embedded in a mechanically robust framework of hydrophobic domains (i.e., a cured matrix), such channels having a cylinder shape (i.e., a body comprising at least one through-going passage; said at least one liquid pocket extends from a first surface of said body to a second surface of said body thereby forming at least one through-going passage lacking curable matrix in said body; p0088). The electric field is applied at an alternating voltage wave to generate a variable electric field (i.e., a first alternating voltage having a first frequency; p0091). The solvent is subsequently removed by heating methods (i.e., curing said curable matrix into a cured matrix; p0032, p0091).
FULLER is deficient in disclosing wherein the mixture of step (a) is provided by application of a second alternating voltage having a second frequency to a mixture of liquid and curable matrix.
GREENBERG discloses a process for making polymeric membranes or thin films by providing a precursor solution comprising a polymer precursor and passing an electric field through the precursor solution (abstract). Application of this electric field allows for the precursor solution to separate into distinct phases (i.e., a second… voltage having a second frequency); subsequently, the precursor solution can be shaped into a flat sheet filter form (paragraph spanning pg. 4-5). The precursor solution is subjected to a nonuniform alternating current electric field (paragraph spanning pg. 8-9) to advantageously control macrovoid pore formation (pg. 9, par. 1) and number, size, and depth of pores (pg. 4, end of par. 1). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to apply an alternating current electric field to a precursor solution prior to membrane formation as suggested by GREENBERG in the process for preparing a membrane disclosed by FULLER.
	Regarding Claim 5, modified FULLER makes obvious the method of Claim 4. As noted earlier, the block copolymer is dissolved in a solvent, and the block copolymer forms a continuous network of ionic conductive channels (p0088) as the solvent evaporates from the membrane (p0091). The disclosed method indicates that as the channels are formed, the solvent evaporates from the channels; thus, at least for a period of time, there is solvent in the channels during the process. Thus, the claimed limitation wherein said at least one through-going passage lacking curable matrix is a through-going passage comprising liquid is disclosed or at least inherently obvious to one of ordinary skill in the art.
	Regarding Claim 6, modified FULLER makes obvious the method of Claim 5. FULLER further discloses the formed film layer is heated (p0091) and excess solvent is removed (i.e., step (d), removing the liquid from said at least one through-going passage comprising liquid thereby forming at least one through-going hole; p0032).
	Regarding Claim 8, modified FULLER makes obvious the method of Claim 4. FULLER further discloses the hydrophobic polymer of the block copolymer comprises silicone (i.e., a metal; p0027). Because FULLER further discloses the block copolymer forms a bicontinuous morphology having a mechanically robust framework of hydrophobic domains (p0088), the hydrophobic polymer is considered to form the structure surrounding the ionic polymer (i.e., wherein said at least one liquid pocket is a metal; p0027).
	Regarding Claim 9, modified FULLER makes obvious the method of Claim 8. FULLER further discloses solvent is subsequently removed by heating methods (p0032) and that as the solvent evaporates, the membrane structure is formed (i.e., wherein the step of curing and/or a step of temperature lowering solidifies the liquid metal pocket; p0032, p0091). 
Furthermore, the claimed limitation is directed toward an intended result of the practice of the claimed method steps. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Because modified FULLER makes obvious the claimed method and further discloses the formation of a mechanically robust framework of hydrophobic domains in the final membrane (FULLER; p0088), the disclosed stop of solvent evaporation (i.e., curing) will inherently result in the solidification of the membrane and thereby, the solidifying of the claimed liquid metal pocket.
Regarding Claim 10, modified FULLER makes obvious the method of Claim 4. Modified FULLER is deficient in disclosing said first alternating voltage is lower than said second alternating voltage.
As admitted by Applicant in the current disclosure regarding first and second alternating voltages, “[a] person skilled in the art will have no difficulty in adjusting alternating voltages and frequencies to produce the desired liquid pockets, through-going passages and/or through-going holes within the curable or cured matrix” (emphases added; pg. 7, lines 23-26). Thus, Applicant has recognized that such first and second alternating voltages are result-effective variables optimizable through routine experimentation by one of ordinary skill in the art (MPEP §2144.05 II B). Because FULLER discloses the application of an electric field to form the membrane (p0004, p0091) and separately, GREENBERG discloses the application of an electric field to a polymer precursor solution (paragraph spanning pg. 4-5), the general conditions of the claim are disclosed or suggested in the prior art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the limitation wherein the first alternating voltage is lower than the second alternating voltage would have been obvious to try to one of ordinary skill in the art prior to the effective filing date of the invention.
Regarding Claim 12, modified FULLER makes obvious the method of Claim 4. Modified FULLER is deficient in disclosing said first frequency and said second frequency are of the same magnitude.
As admitted by Applicant in the current disclosure regarding first and second frequencies, “[a] person skilled in the art will have no difficulty in adjusting alternating voltages and frequencies to produce the desired liquid pockets, through-going passages and/or through-going holes within the curable or cured matrix” (emphases added; pg. 7, lines 23-26). Thus, Applicant has recognized that such first and second alternating voltages are result-effective variables optimizable through routine experimentation by one of ordinary skill in the art (MPEP §2144.05 II B). Because FULLER discloses the application of an alternating electric field to form the membrane (p0004, p0091) and separately, GREENBERG discloses the application of an alternating electric field to a polymer precursor solution (paragraph spanning pg. 4-5), the general conditions of the claim are disclosed or suggested in the prior art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the limitation wherein the first frequency and said second frequency are of the same magnitude would have been obvious to try to one of ordinary skill in the art prior to the effective filing date of the invention.
Regarding Claim 13, modified FULLER makes obvious the method of Claim 4. FULLER further discloses the membrane is placed between two parallel plate electrodes (p0090); similarly, GREENBERG discloses the precursor solution is laid between first and second electrodes (pg. 4, par. 1) (i.e., wherein electrodes are used to supply said first voltage and/or said second voltage and to substantially encompass the mixture).
Regarding Claim 14, modified FULLER makes obvious the method of Claim 4. FULLER further discloses the ionic polymer segment of the block copolymer comprises ketones (i.e., wherein said at least one liquid pocket comprises at least one of the following: a glycol derivative, a gel forming substance, water, an oil, a ketone, an alcohol, and a surfactant; p0028).
Regarding Claim 16, modified FULLER makes obvious the method of Claim 4. FULLER further discloses the hydrophobic polymer segment of the block copolymer includes monomer units of, e.g., polycarbonates, polytetrafluoroethylene, polyvinylidene difluoride, polypropylene, polyethylene, and silicone (i.e., wherein the curable matrix comprises a homopolymer or a mixture of homopolymers; p0027).
Regarding Claim 17, modified FULLER makes obvious the method of Claim 4. FULLER further discloses the hydrophobic polymer segment of the block copolymer includes, e.g., polycarbonates, polytetrafluoroethylene, polyvinylidene difluoride, polypropylene, and polyethylene (i.e., wherein said curable matrix comprises at least one of the following…; p0027).
Regarding Claim 18, modified FULLER makes obvious the method of Claim 4. FULLER further discloses the resultant films are between 22 and 30-micrometers thick (p0096), which reads upon the claimed range of a maximum thickness within a range of from 10 micrometers to 5 millimeters.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FULLER et al. (US PGPub 2011/0054050 A1) in view of GREENBERG et al. (WO 01/97950 A1), as applied to Claim 4 above, and even further in view of IYODA et al. (EP 2436722 A1).
Regarding Claim 15, modified FULLER makes obvious the method of Claim 4. FULLER further discloses the block copolymer comprises a hydrophobic polymer segment and an ionic polymer segment (i.e., hydrophilic; p0026). Modified FULLER is deficient in disclosing said mixture comprises within a range of from 1 vol% to 60 vol% of said liquid. 
IYODA discloses the use of a block copolymer for producing a polymer membrane having ordered cylindrical pores by applying an electric field (p0001, p0058). The block copolymer comprises a hydrophilic polymer component and a hydrophobic polymer component (p0024). IYODA further discloses that the volume fraction of the hydrophilic polymer is preferably 10 to 50% (p0030), which anticipates the claimed range of 1 vol% to 60 vol%. Advantageously, such a range allows for the proper orientation of the cylindrical channels; less than 10% volume or greater than 90% volume would render it difficult to generate cylinder array-type phase-separated structures (p0030). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a block copolymer of modified FULLER comprising 1 to 60 vol% hydrophilic polymer (i.e., liquid) as made obvious by IYODA.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FULLER et al. (US PGPub 2011/0054050 A1) in view of GREENBERG et al. (WO 01/97950 A1), as applied to Claim 4 above, further with evidentiary support from IYODA et al. (EP 2436722 A1).
Regarding Claim 19, modified FULLER makes obvious the method of Claim 4. FULLER further discloses the block copolymer is formed by atom transfer radical polymerization (ATRP; p0026). Modified FULLER is deficient in disclosing at least one of steps a), b), and c) is performed at room temperature.
IYODA discloses the use of a block copolymer for producing a polymer membrane by applying an electric field (p0001, p0058). The block copolymer is formed by ATRP, which is disclosed by IYODA to be typically performed at room temperature 20°C to about 120°C (p0043). Below this range, the polymerization temperature would be too low for a sufficient reaction rate; above this range, more expensive solvents would be required (p0043). Thus, IYODA suggests a temperature range that overlaps with the claimed range of “at room temperature” and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious that the disclosed ATRP-formed block copolymer of FULLER is performed at a temperature range overlapping the claimed range of room temperature as evidenced by IYODA.

Response to Arguments
	Applicant’s arguments filed 25 August 2022 have been fully considered.
	All 35 USC 112(b) rejections and Claim Objections have been sufficiently addressed; these rejections and objections have been withdrawn.
	Regarding the arguments pertaining to the 35 USC 103 prior art rejections, Applicant argues as-amended Claim 4 is not disclosed or suggested by FULLER or the combination of FULLER and GREENBERG. Applicant states: 
Fuller discloses that the segments are comprised of a hydrophobic polymer segment and a polar polymer segment (Fuller, para. [0015]). That is, both segments comprise a polymer matrix that is curable. Thus, the through-going passage disclosed in Fuller is made from polymer. The opposite is recited in claim 4, where the method produces "at least one through-going passage lacking curable matrix in said body." Therefore, neither phase of the bicontinuous morphology in Fuller meets the requirement of amended claim 4 that the at least one through-going passage lacks curable matrix. It would be contrary to the disclosure in Fuller to introduce at least one through-going passage lacking curable matrix, since Fuller discloses the formation of polymer segments in a bicontinuous morphology. Greenberg does not cure this deficiency of Fuller. (emphases added; pg. 7, middle).

	The Examiner respectfully disagrees.
	Applicant is apparently arguing that the claimed method requires “the at least one through-going passage lacks curable matrix”, i.e., that the material making up the passage (not the material contained within the passage itself) is not made from a curable matrix. However, as constructed, the claim requires the body to have (1) “at least one liquid pocket” inside (2) “a curable matrix” and that the “at least one liquid pocket” forms “at least one through-going passage lacking curable matrix”. Thus, the claim is constructed such that the liquid pocket is considered to lack a curable matrix. FULLER teaches the same claimed method steps wherein a block copolymer dissolved in a solvent (i.e., a mixture comprising at least one liquid pocket inside a curable matrix – the curable matrix is the block copolymer and the at least one liquid pocket is the solvent) and the mixture is subjected to a voltage to form a membrane structure (i.e., “a body”) comprising channels formed within the ordered block copolymer structure with residual solvent within the channels themselves (i.e., the residual solvent acting as the claimed “at least one liquid pocket… forming at least one through-going passage lacking curable matrix”).
If Applicant is indeed arguing that the channels themselves are not formed from a curable matrix, then Applicant should claim such a limitation as such a limitation is not present. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the combination of FULLER and GREENBERG, Applicant argues that GREENBERG teaches the opposite of forming the at least one through-going passage lacking curable matrix (pg. 8, bottom) and that “there would be no reason for the skilled person to add a second step that is also aimed at forming a two-domain system (i.e. forming macrovoids) in exactly the same way. In other words, Greenberg and Fuller are alternatives rather than there being any suggestion that their teachings can be applied sequentially” (pg. 9, middle). For these reasons, Claim 4 is non-obvious over FULLER and GREENBERG.
The Examiner respectfully disagrees.
As noted in the prior art rejection, GREENBERG discloses the control of macrovoid pore formations (pg. 3, par. 1) and does not disclose completely removing macrovoids as misinterpreted by Applicant. GREENBERG’s step of applying a voltage to a precursor membrane solution advantageously prepares the solution by allowing for the separation of the solution into distinct phases thereby promoting greater control of macrovoid formation. GREENBERG teaches that such a practice reduces macrovoid defects not the macrovoids themselves. Indeed, GREENBERG even acknowledges the usefulness of macrovoids in applications where large pores are desired (pg. 2, par. 2). Applicant is simply arguing a perceived intended use of GREENBERG when no such intended use is disclosed.
Further, Applicant’s argument that GREENBERG merely is an alternative of FULLER is misconstrued. FULLER discloses the formation of a network of channels through a membrane through the use of a voltage applied to the membrane solution. GREENBERG discloses the use of a voltage to control the formation of macrovoids pores. Macrovoid pores are not a network of channels.
All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777